O’DONOGHUE, J.
The court finds that the Agriculture Adjustment Act, passed by Congress May 12th, 1933, is constitutional and that the Regulations and Licenses promulgated and issued thereunder are reasonable and valid.
The Act is based upon the fundamental law of nature governing all men as social beings, namely: Every man is his brother’s keeper; every man is responsible more or less for the welfare of his fellow-men; every man must so use that which is his as not to injure another. Both the spirit of the Constitution and the Constitution itself are based upon this elemental law of nature. Justice to all with the greatest good for the greatest number must be the cardinal rule of all government.
The production and distribution of milk, a necessity of life, for large congested urban centers, left to selfish, ruthless, uncontrolled competition, have not only failed but are threatening ruin and chaos to producer, distributor and consumer. *137In the existing emergency State Governments are powerless to meet the situation. The Federal Government has assumed the duty and acted. In the opinion of this court it has not acted unconstitutionally.
(Appeal noted and dismissed by order of plaintiff's attorney on Jan. 10, 1934. — Ed.)
Accordingly, the court will discharge the rule to show cause and will refuse to grant the temporary injunction and will grant the motion to dismiss the bill of complaint.
Citing: The People of the State of New York v. Leo Nebbia, Court of Appeals of New York, No. 355, decided July 11, 1933. United States v. Calistan Packers, Incorporated, Southern Division U. S. Dist. Court, Northern District of California, Oct. 2, 1933.